        Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 ADMIRAL INSURANCE COMPANY,
                                                            CV-20-53-GF-BMM
                           Plaintiff,

       vs.                                                         ORDER

 DUAL TRUCKING, INC., a Louisiana
 corporation, DUAL TRUCKING OF
 MONTANA, L.L.C., a Louisiana limited
 liability company, DUAL TRUCKING
 AND TRANSPORT, L.L.C., a Louisiana
 limited liability company, and ANTHONY
 J. ALFORD, a Louisiana resident,

                           Defendants.



                                 INTRODUCTION

      Defendants in this matter, Dual Trucking, Inc., Dual Trucking of Montana,

L.L.C., Dual Trucking and Transport, L.L.C., and Anthony J. Alford (collectively,

“Defendants”) move to stay this declaratory judgment action regarding insurance

coverage. (Doc. 52). Defendants argue that the issues raised by Plaintiff Admiral

Insurance Company (“Admiral”) revolve around pending underlying state court

actions. (Doc. 53 at 2). Defendant insists that the Court should decline to exercise

its authority under the Declaratory Judgment Act, 28 U.S.C. § 2201, and should

stay this matter until conclusion of those underlying state court actions. Id.
        Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 2 of 8



      Admiral opposes Defendants’ Motion to Stay. (Doc. 61). Admiral points to

an earlier Order in this case by the United States District Court for the Eastern

District of Louisiana (Doc. 23), in which the district court denied Defendants’

Motion to Dismiss on Abstention Grounds (Doc. 12). Admiral argues that the

district court’s analysis on Defendants’ Motion to Dismiss (Doc. 12) proves

equally applicable to Defendants’ present Motion to Stay (Doc. 52). (Doc. 61 at 7).

                         PROCEDURAL BACKGROUND

      Admiral originally filed this action seeking declaratory judgment in the

United States District Court for the Eastern District of Louisiana on February 4,

2020. (Doc. 1). Defendants filed a Motion to Dismiss on Abstention Grounds on

March 13, 2020. (Doc. 12). Defendants argued that “the underlying lawsuits

against [Defendants] are based on essentially the same factual transactions or

occurrences involved in the [underlying] coverage dispute.” (Doc. 12-2 at 2). The

district court rejected Defendants’ argument and found abstention unwarranted in

this case. (Doc. 23). The district court noted that there “is no parallel state action

involving the same parties, and deciding this case would not implicate principles of

federalism and comity, fairness concerns, or issues of judicial economy.” (Doc. 61

at 2 (quoting Doc. 23 at 3–4)).

      This matter was transferred to the United States District Court for the

District of Montana, Billings Division, in May of 2020. (Doc. 23). The parties


                                               2
        Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 3 of 8



moved to change venue to the Great Falls Division on June 19, 2020. (Doc. 28).

Admiral later filed an Amended Complaint on November 6, 2020. (Doc. 48).

Admiral asks this Court to “declare and determine that no coverage exists for the

allegations made against [D]efendants” in the following three instances: (1) the

complaint filed by Garth L. Harmon and Wagner Harmon in Montana’s Fifteenth

Judicial District Court, Roosevelt County, Cause No. DV 15-15; (2) the complaint

filed by the Montana Department of Environmental Quality (“DEQ”) in Montana’s

Fifteenth Judicial District Court, Roosevelt County, Cause No. DV 14-67; and (3)

six “Violation Letters” sent by DEQ to Defendants. (Doc. 48 at 1–2 (citing Fed. R.

Civ. P. 57; 28 U.S.C. § 2201)).

      Defendants filed a Motion to Stay on January 18, 2021. (Doc. 52).

Defendants argue that “none of the substantive issues raised in any of the . . .

underlying actions have been addressed on the merits and all affect the instant

action to a significant degree.” (Doc. 53 at 4). Defendants contend that this Court

has “no fair or practical way” to decide Admiral’s asserted coverage issues before

the state court produces merits determinations on the underlying claims. Id.

Admiral responds that the law of the case precludes this Court’s issuance of a stay.

(Doc. 61 at 4–5).

                             LEGAL BACKGROUND

                    Declaratory Judgment Act and Brillhart factors


                                              3
        Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 4 of 8



      Defendants argue that this Court should apply the factors from Brillhart v.

Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942), and abstain from deciding this

declaratory judgment action until the state court claims reach resolution. (Doc. 53

at 4–5). The Declaratory Judgment Act gives federal district courts permissive

authority to grant declarative relief. Gov’t Emps. Ins. Co. v. Dizol, 133 F.3d 1220,

1222–23 (9th Cir. 1998). The exercise of the court’s discretion must adhere to

principles of comity, judicial economy, and federalism, and should be guided by

the factors set forth in Brillhart, 316 U.S. at 495. See Great Am. Assur. Co. v.

Discover Property and Cas. Ins. Co., 779 F. Supp. 2d 1158, 1162 (D. Mont. 2011).

      The United States Supreme Court in Brillhart identified the following three

factors for consideration by a federal court in determining whether to accept a

declaratory judgment action: (1) the federal court should avoid needless

determination of state law issues; (2) the federal court should discourage litigants

from filing declaratory actions as a means of forum shopping; and (3) the federal

court should avoid duplicative litigation. 316 U.S. at 494–95; see also R.R. Street

& Co., Inc. v. Transport Ins. Co., 656 F.3d 966, 975 (9th Cir. 2011).

                             Law of the Case Doctrine

      The “law of the case” doctrine generally precludes a court from

“reconsidering an issue previously decided by the same court, or a higher court in

the identical case.” United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997).


                                             4
          Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 5 of 8



The doctrine applies where the issue in question was “decided either expressly or

by necessary implication in [the] previous disposition.” Thomas v. Bible, 983 F.2d

152, 154 (9th Cir. 1993). The law of the case “posits that when a court decides

upon a rule of law, that decision should continue to govern the same issues in

subsequent stages in the same case.” Arizona v. California, 460 U.S. 605, 618

(1983).

                                    DISCUSSION

      The applicability of the law of the case doctrine turns on whether the United

States District Court for the Eastern District of Louisiana, in its abstention

determination (Doc. 23), implicitly addressed the issues raised in Defendants’

Motion to Stay (Doc. 52). Because the Court determines that the law of the case

doctrine applies, the Court will deny Defendants’ Motion to Stay (Doc. 52).

      Before transfer of this action to the District of Montana, Defendants filed a

Motion to Dismiss on Abstention Grounds (Doc. 12) in the Eastern District of

Louisiana. The district court addressed Defendants’ arguments by applying the

Brillhart factors as interpreted by the Fifth Circuit in St. Paul Ins. Co. v. Trejo, 39

F.3d 585 (5th Cir. 1994). The Trejo factors address the three aspects of the

Brillhart decision, namely, federalism, fairness, and efficiency. (Doc. 23 at 8

(citations omitted)).




                                               5
        Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 6 of 8



      The district court began its analysis of the Trejo/Brillhart factors by

clarifying the nature of Admiral’s declaratory action in relation to the pending

underlying state court matters. (Doc. 23 at 8). The Ninth Circuit has recognized

that a presumption exists requiring the entire suit to be heard in state court where

parallel state proceedings involving the same issues and parties remain pending at

the time of filing a federal declaratory action. Dizol, 133 F.3d 1220, 1225. The

Eastern District of Louisiana recognized that “Admiral is not a party to the actions

pending in Montana state court, and those [underlying] proceedings do not involve

the insurance coverage disputes at issue in the instant action.” (Doc. 23 at 8). The

court determined that the present declaratory action does not parallel the state court

litigation. Id. This Court agrees with the Eastern District of Louisiana that the

underlying state proceedings do not “parallel” Admiral’s declaratory action. No

presumption exists requiring state court administration of Admiral’s claims.

      The district court next addressed the fairness principles inherent in Brillhart.

The court commented on Defendants’ apparent confusion between fairness

considerations and judicial economy. Id. at n. 42. Defendants provided “no

allegation that Admiral’s filing suit in . . . federal court was unfair” in their Motion

to Dismiss on Abstention Grounds. Id. at 8. A review of Defendants’ briefing on

the present Motion to Stay (Doc. 52) reveals that Defendants again confuse

fairness principles with notions of judicial economy. Defendants opine that “no fair

                                               6
        Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 7 of 8



or practical way” exists for this Court to decide the coverage issues before a merits

determination on the state court claims. (Doc. 53 at 4). Defendants support this

statement by insisting that, in the absence of a stay, they “will be forced to present

their defenses to the allegations made in the underlying cases multiple times.” Id.

Defendants contend that Admiral’s Amended Complaint contains “numerous

factual claims relating to the allegations made in the various underlying claims,” in

an apparent attempt to tie the facts of the state court claims to the merits of

Admiral’s federal declaratory action. Id. Defendants fall short of connecting

fairness principles arising from Admiral’s insurance claims in the federal

declaratory action to the state court actions not involving Admiral. The Court

agrees with the Eastern District of Louisiana that fairness considerations weigh

against a stay of Admiral’s federal claims. (Doc. 23 at 8).

      The district court lastly addressed whether judicial economy would be

served by permitting Admiral to proceed on its federal declaratory action. (Doc. 23

at 9). This factor focuses on whether the issues in this case are, or could be,

addressed in the state court proceedings. Cont’l Cas. Co. v. Robsac Indus., 947

F.2d 1367, 1371, 1373 (9th Cir. 1991). When the Eastern District of Louisiana

made its abstention determination, there were “two pending state court cases in

which the underlying factual issues [were] being litigated.” (Doc. 23 at 9). The

insurance coverage issues involved two substantially identical contracts and one

                                              7
        Case 4:20-cv-00053-BMM Document 69 Filed 04/07/21 Page 8 of 8



factual situation. Id. The district court concluded that deciding these issues “in one

federal forum instead of two state fora promotes judicial efficiency.” Id. The state

court claims at issue remain the same as those discussed by the district court in its

abstention Order (Doc. 23). The Court agrees that judicial economy would be

better served by permitting Admiral’s federal declaratory action to proceed.

                                  CONCLUSION

      The United States District Court for the Eastern District of Louisiana already

considered Defendants’ arguments in the context of a Motion to Dismiss. (Doc.

23). The district court’s application of the Brillman factors remains applicable to

Defendants’ Motion to Stay (Doc. 52). This Court determines that the issues raised

in Admiral’s Amended Complaint (Doc. 48) can be resolved without offending

principles of comity, fairness, and judicial economy. Accordingly, IT IS

ORDERED that Defendants’ Motion to Stay (Doc. 52) is DENIED.

      Dated this 7th day of April, 2021.




                                              8
